Case 17-16600-mdc      Doc 49     Filed 04/07/21 Entered 04/07/21 12:59:19             Desc Main
                                  Document     Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION


      In re: JERMAIN J. PANTON                         )
              Debtor                                   )
                                                       )       CHAPTER 13
      SANTANDER CONSUMER USA INC.                      )
           Moving Party                                )       Case No.: 17-16600 (MDC)
                                                       )
         v.                                            )       Hearing Date: 5-4-21 at 10:30 AM
                                                       )
      JERMAIN J. PANTON                                )       11 U.S.C. 362
           Respondent                                  )
                                                       )
      WILLIAM C. MILLER                                )
           Trustee                                     )
                                                       )
                                                       )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now Santander Consumer USA, Inc. (“Santander”) filing this its Motion For
      Relief From The Automatic Stay (“Motion”), and in support thereof, would respectfully show:

              1. That on September 28, 2017, Jermain J. Panton filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361, 362, and
      28 U.S.C. 157 and 1334.
              3. On August 17, 2013, the Debtor entered into a retail installment contract for the
      purchase of a 2011 Nissan Altima bearing vehicle identification number
      1N4AL2AP5BC175872. The contract was assigned to Santander Consumer USA Inc. and the
      Debtor became indebted to Santander in accordance with the terms of same. Santander
      Consumer USA Inc. is designated as first lien holder on the title to the vehicle and holds a first
      purchase money security interest in the vehicle. A true copy of the contract and title inquiry to
      the vehicle are annexed hereto as Exhibits A and B.



                                                    Page 1
Case 17-16600-mdc      Doc 49      Filed 04/07/21 Entered 04/07/21 12:59:19               Desc Main
                                   Document     Page 2 of 2


             4. As of March 26, 2021, the Debtor’s account with Santander had a net loan balance of
      $16,572.57.
             5. According to the April 2021 NADA Official Used Car Guide, the vehicle has a current
      retail value of $5,500.00.
             6. The vehicle was impounded.
             7. The loan matured, so the Debtor’s account is past due for the entire loan balance of
      $16,572.57.
             8. Santander Consumer USA Inc. alleges that the automatic stay should be lifted for
      cause under 11 U.S.C. 362(d)(1) in that Santander lacks adequate protection of its interest in the
      vehicle as evidenced by the following:
                     (a) The vehicle has been impounded; Santander requires stay relief in order to
             secure, process, and sell it.
                     (b) The Debtor is failing to make payments to Santander and is failing to provide
             Santander with adequate protection.


             WHEREFORE PREMISES CONSIDERED, Santander Consumer USA Inc. respectfully
      requests that upon final hearing of this Motion, (1) the automatic stay will be terminated as to
      Santander to permit Santander to seek its statutory and other available remedies; (2) that the stay
      terminate upon entry of this Order pursuant to the authority granted by Fed.R.Bank.P., Rule
      4001(a)(3) and (3) Santander be granted such other and further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Santander Consumer USA Inc.




                                                    Page 2
